Exhibit 10.22

FIFTH AMENDMENT TO LEASE

THIS FIFTH AMENDMENT TO LEASE (this “Amendment”) is made and entered into as of
November 9, 2012, by and between LT KIRKLAND 405, LLC, a Delaware limited
liability company (“Landlord”), and MARKET LEADER, INC., a Washington
corporation (“Tenant”).

RECITALS

 

A. Landlord (as successor in interest to MEPT Kirkland Office II LLC, a Delaware
limited liability company, as successor in interest to Multi-Employer Property
Trust, a trust organized under 12 C.F.R. Section 9.18) and Tenant (formerly
known as HouseValues, lnc., a Washington corporation) are parties to that
certain Lease dated November 1, 2004 (the “Original Lease”), which Original
Lease has been previously amended by that certain First Amendment to Lease dated
as of May 26, 2005, that certain Second Amendment to Lease dated as of
October 14, 2005, that certain Third Amendment to Lease dated as of March 1,
2009 and that certain Fourth Amendment to Lease (the “Fourth Amendment”) dated
as of May 26, 2009 (collectively, the “Lease”). Pursuant to the Lease, Landlord
has leased to Tenant space currently containing approximately 25,309 rentable
square feet (the “Original Premises”) located on a portion of the first floor
and the entire second floor of the building located at 11332 NE 122nd Way,
Kirkland, Washington 98034 (the “Building”), commonly known as Building A-2. The
Building is a part of the project commonly known as Kirkland 405 Corporate
Center (the “Project”) and located on the land described on Exhibit B attached
hereto.

 

B. Tenant has requested that additional space containing approximately 3,632
rentable square feet described as Suite 130 on the first floor of the Building
shown on Exhibit A hereto (the “Expansion Space”) be added to the Original
Premises and that the Lease be appropriately amended and Landlord is willing to
do the same on the following terms and conditions.

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Landlord and Tenant agree as follows:

 

1. Expansion and Effective Date. Effective as of December 1, 2012 (the
“Expansion Effective Date”), the Original Premises is increased from
approximately 25,309 rentable square feet on the first and second floors of the
Building to approximately 28,941 rentable square feet on the first and second
floors of the Building by the addition of the Expansion Space, and from and
after the Expansion Effective Date, the Original Premises and the Expansion
Space, collectively, shall be deemed the “Premises”, as defined in the Lease,
and as used herein. The Lease Term for the Expansion Space shall commence on the
Expansion Effective Date and end on the Termination Date (i.e. June 30, 1013)
unless sooner terminated in accordance with the terms of the Lease, as amended
hereby. The Expansion Space is subject to all the terms and conditions of the
Lease except as expressly modified herein and except that Tenant shall not be
entitled to receive any allowances, abatements or other financial concessions
granted with respect to the Original Premises unless such concessions are
expressly provided for herein with respect to the Expansion Space.



--------------------------------------------------------------------------------

2. Base Rent. In addition to Tenant’s obligation to pay Base Rent for the
Original Premises, Tenant shall pay Landlord Base Rent for the Expansion Space
as follows:

 

Period

   Rentable
Square Footage      Annual Rate Per
Square Foot      Annual Base
Rent      Monthly Base
Rent  

12/1/12 -6/30/13

     3,632       $ 19.28       $ 70,024.96       $ 5,835.41   

All such Base Rent shall be payable by Tenant in accordance with the terms of
the Lease, as amended hereby.

 

3. Additional Security Deposit. No additional Security Deposit shall be required
in connection with this Amendment.

 

4. Tenant’s Pro Rata Share. For the period commencing with the Expansion
Effective Date and ending on the Termination Date, Tenant’s Pro Rata Share for
the Expansion Space is 5.69% of the Building and 2.83% of the Project.

 

5. Additional Rent. For the period commencing with the Expansion Effective Date
and ending on the Termination Date, Tenant shall pay all Additional Rent payable
under the Lease, including Tenant’s Pro Rata Share of Operating Costs applicable
to the Expansion Space, in accordance with the terms of the Lease, as amended
hereby.

 

6. Improvements to Expansion Space.

 

  6.1 Condition of Expansion Space. Tenant has inspected the Expansion Space and
agrees to accept the same “as is” without any agreements, representations,
understandings or obligations on the part of Landlord to perform any
alterations, repairs or improvements.

 

  6.2 Responsibility for Improvements to Expansion Space. Any construction,
alterations or improvements to the Expansion Space shall be performed by Tenant
at its sole cost and expense using contractors selected by Tenant and approved
by Landlord and shall be governed in all respects by the terms of the Lease. In
any and all events, the Expansion Effective Date shall not be postponed or
delayed if the initial improvements to the Expansion Space are incomplete on the
Expansion Effective Date for any reason whatsoever. Any delay in the completion
of initial improvements to the Expansion Space shall not subject Landlord to any
liability for any loss or damage resulting therefrom.

 

7. Other Pertinent Provisions. Landlord and Tenant agree that, effective as of
the date of this Amendment (unless different effective date(s) is/are
specifically referenced in this Section), the Lease shall be amended in the
following additional respects:

 

  7.1 Landlord’s Notice Address. Landlord’s Address set forth in Lease is hereby
deleted in its entirety and replaced with the following:

“c/o CBRE, lnc.

Attn: Kristi Morrell

1909 214111 Street SE, Suite 101

Bothell, Washington 98021-4434

With a copy to:

c/o AEW Capital Management, LP

601 South Figueroa Street, Suite 2150

Los Angeles, California 90017

Attention: Asset Manager”

 

2



--------------------------------------------------------------------------------

  7.2 Landlord’s Address for Rent Payment. All Base Rent, Additional Rent and
any other sum due under the Lease shall be paid to Landlord at the following
address:

“Kirkland 405 II

Bldg ID EGY002

P.O. Box 82551

Goleta, CA 93118·2551”

 

  7.3 Tenant’s Insurance. Tenant’s insurance required under Paragraph 4.13 of
the Original Lease (“Tenant’s Insurance”) shall include the Expansion Space.
Tenant shall provide Landlord with a certificate of insurance, in form and
substance satisfactory to Landlord and otherwise in compliance with Paragraph
4.13 of the Original Lease, evidencing that Tenant’s Insurance covers the
Original Premises and the Expansion Space, upon delivery of this Amendment,
executed by Tenant, to Landlord, and thereafter as necessary to assure that
Landlord always has current certificates evidencing Tenant’s Insurance.

 

  7.4 Parking. Effective as of the Expansion Effective Date, Tenant’s unreserved
parking spaces shall be increased by 13 unreserved parking spaces. Except as
modified herein, the use of such unreserved parking spaces shall be subject to
the terms of the Lease.

 

8. Miscellaneous.

 

  8.1 This Amendment, including Exhibit A (Outline and Location of Expansion
Space) attached hereto, sets forth the entire agreement between the parties with
respect to the matters set forth herein. There have been no additional oral or
written representations or agreements. Under no circumstances shall Tenant be
entitled to any rent abatement, improvement allowance, leasehold improvements,
or other work to the Expansion Space, or any similar economic incentives that
may have been provided Tenant in connection with entering into the Lease, unless
specifically set forth in this Amendment.

 

  8.2 Except as herein modified or amended, the provisions, conditions and terms
of the Lease shall remain unchanged and in full force and effect. In the case of
any inconsistency between the provisions of the Lease and this Amendment, the
provisions of this Amendment shall govern and control. The capitalized terms
used in this Amendment shall have the same definitions as set forth in the Lease
to the extent that such capitalized terms are defined therein and not redefined
in this Amendment.

 

  8.3 Submission of this Amendment by Landlord is not an offer to enter into
this Amendment but rather is a solicitation for such an offer by Tenant.
Landlord shall not be bound by this Amendment until Landlord has executed and
delivered the same to Tenant.

 

  8.4 Tenant hereby represents to Landlord that Tenant has dealt with no broker
other than Eric Lonergan of Washington Partners in connection with this
Amendment. Tenant agrees to indemnify and hold Landlord and its members,
principals, beneficiaries, partners, officers, directors, employees,
mortgagee(s) and agents, and the respective principals and members of any such
agents harmless from all claims of any other brokers claiming to have
represented Tenant in connection with this Amendment.

 

3



--------------------------------------------------------------------------------

  8.5 Each signatory of this Amendment represents hereby that he or she has the
authority to execute and deliver the same on behalf of the party hereto for
which such signatory is acting. Tenant hereby represents and warrants that
neither Tenant, nor any persons or entities holding any legal or beneficial
interest whatsoever in Tenant, are (i) the target of any sanctions program that
is established by Executive Order of the President or published by the Office of
Foreign Assets Control, U.S. Department of the Treasury (“OFAC”);
(ii) designated by the President or OFAC pursuant to the Trading with the Enemy
Act, 50 U.S.C. App. § 5, the International Emergency Economic Powers Act, 50
U.S.C. §§ 1701-06, the Patriot Act, Public Law 107-56, Executive Order 13224
(September 23, 2001) or any Executive Order of the President issued pursuant to
such statutes; or (iii) named on the following list that is published by OFAC:
“List of Specially Designated Nationals and Blocked Persons.” If the foregoing
representation is untrue at any time during the Lease Term, an Event of Default
under the Lease will be deemed to have occurred, without the necessity of notice
to Tenant.

[SIGNATURE PAGE FOLLOWS]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Landlord and Tenant have duly executed this Amendment as of
the day and year first above written.

 

LANDLORD:     TENANT: LT KIRKLAND 405, LLC,     MARKET LEADER, INC., a Delaware
limited liability company     a Washington corporation By:  

/s/ Alison L. Husid

    By:  

/s/ Jackie Davidson

Name:  

Alison L. Husid

    Name:  

Jackie Davidson

Title:  

Authorized Signatory

    Title:  

CFO

[NOTARY PAGE FOLLOWS]



--------------------------------------------------------------------------------

LANDLORD ACKNOWLEDGEMENT

 

STATE OF MASSACHUSETTS   )     )   COUNTY OF SUFFOLK   )ss:  

On Nov 14, 2012, before me, JENNI FERNANDEZ, Notary Public, personally appeared
ALISON L. HUSID, who proved to me on the basis of satisfactory evidence to be
the person whose name is subscribed to the instrument and acknowledged to me
that he/she executed the same in his/her authorized capacity, and that by
his/her signature on the instrument the person, or the entity upon behalf of
which the person acted, executed the instrument.

I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.

WITNESS my hand and official seal.

 

/s/ Jenni Fernandez Notary Public LOGO [g483410001.jpg]

TENANT ACKNOWLEDGEMENT

 

STATE OF WASHINGTON   )     )        ss.   COUNTY OF KING   )  

I certify that I know or have satisfactory evidence that JACKIE DAVIDSON is the
person who appeared before me, and said person acknowledged that he signed this
instrument, on oath stated that he was authorized to execute the instrument and
acknowledged it as the CFO of MARKET LEADER, INC., a Washington corporation to
be the free and voluntary act of such party for the uses and purposes mentioned
in the instrument.

 

Dated: 11/9/12      

/s/ Danae Hordyk

 

(Seal or stamp)

      (Signature)

LOGO [g483410002.jpg]

     

NOTARY PUBLIC

      Title       My appointment expires FEBRUARY 19, 2016

 

6



--------------------------------------------------------------------------------

EXHIBIT A- OUTLINE AND LOCATION OF EXPANSION SPACE

attached to and made a part of the Amendment dated as of November 9, 2012,
between LT KIRKLAND 405, LLC, a Delaware limited liability company, as Landlord
and MARKET LEADER, INC., a Washington corporation, as Tenant

Exhibit A is intended only to show the general layout of the Expansion Space as
of the beginning of the Expansion Effective Date. It does not in any way
supersede any of Landlord’s rights set forth in the Lease with respect to
arrangements and/or locations of public parts of the Building and changes in
such arrangements and/or locations. It is not to be scaled; any measurements or
distances shown should be taken as approximate.

 

 

LOGO [g483410003.jpg]

 

A.1



--------------------------------------------------------------------------------

EXHIBIT B LEGAL

DESCRIPTION

attached to and made a part of the Amendment dated as of November 9, 2012,
between LT KIRKLAND 405, LLC, a Delaware limited liability company, as Landlord
and MARKET LEADER, INC., a Washington corporation, as Tenant

Lot l-A-2 of Kirkland 405 Corporate Center, a binding site plan, as per plat
recording in Volume 154 of Plats, pages 58 through 64, records of King County;
Situated in the City of Kirkland, County of King, State of Washington.

 

B–1